Citation Nr: 1624912	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for epiphysitis of the lumbar spine (low back disability).

2.  Entitlement to service connection for a left leg disorder, to include as secondary to the service-connected low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran served on active duty from April 1968 to December 1970.  He passed away in July 2013.  The appellant is the Veteran's surviving spouse and has been substituted as claimant in the Veteran's appeal.

In January 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence reasonably raises a claim for TDIU pursuant to the holding in Rice and added that issue to the cover page. 

In September 2012, the Board remanded the low back disability claim and the left leg claim for additional development.  Thereafter, in September 2013 the Board dismissed the appeal as to those issues due to the Veteran's death.  As noted above, the appellant was subsequently substituted as claimant in the Veteran's appeal.

For the reasons explained below, the issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's low back disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and without prescription bed rest.

2.  The most probative evidence of record indicates that the Veteran did not have a neurologic disability of the left lower extremity.

3.  The most probative evidence of record indicates that the Veteran's left leg disability is not related to his service, or his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5299-5243 (2015).

2.  The requirements for establishing service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in August 2008 and January 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Prior to his death, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor did they identified any prejudice in the conduct of the Board hearing.  Similarly, the appellant has not claimed that there were any deficiencies in the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

The Board notes that the actions requested in the September 2012 remand have been undertaken.  A VA examination was conducted in October 2012, and updated VA treatment records were obtained.  Additionally, by letter dated October 2012 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his left leg and low back disabilities, and to provide a release for each provider.  Additionally, a private treatment record dated in March 2009 indicates that the Veteran was offered the opportunity to undergo an MRI under anesthesia.  However, the Veteran declined to have the MRI procedure done.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Increased Rating for a Low Back Disability

The appellant is seeking an increased rating for the Veteran's low back disability, previously evaluated as 10 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,   4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

The Veteran's service-connected low back disability was rated by analogy under the diagnostic codes for Intervertebral Disc Syndrome (IVDS).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the spine, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

The appeal period before the Board begins on August 15, 2008, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

After review of the evidence of record, the Board finds that a higher evaluation for the Veteran's low back disability is not warranted during the entire time period under review.

The Veteran sought treatment for low back pain on various occasions during the time period under review.  Available treatment records indicate that he typically reported pain that was rated between 2/10 and 9/10; his pain was at least partially relieved by over-the-counter pain relievers and rest.  The Veteran also reported radiating pain, especially to his left lower extremity, and increased pain with prolonged standing or walking.  He also reported subjective symptoms of guarding and spasms.  On examination, the Veteran routinely denied any incontinence and was observed to have a normal gait. 

The Veteran sought private treatment for left leg and back pain in August 2008 from Dr. Siragusa.  After performing an echocardiogram and treadmill test (both of which were normal), Dr. Siragusa opined that the Veteran's leg pain was pseudoclaudication due to lumbar disc disease.  Dr. Siragusa specifically noted that the Veteran had not undergone any type of neurological examination related to the low back in many years.  

In February 2009, the Veteran was seen by Dr. Russo for radiating back pain.  The Veteran reported the inability to walk long distances due to pain.  Upon physical examination, the Veteran was noted to have full lower extremity strength, hypoactive deep tendon reflexes (DTRs), and negative straight leg raises bilaterally.  The Veteran denied any bowel or bladder problems and was noted to have a normal gait.  Ultimately, Dr. Russo opined that the Veteran had slight loss of lumbar lordis with approximately 50 percent of normal range of motion (ROM) and neurogenic claudication from lumbar stenosis.  However, Dr. Russo indicated a desire to obtain magnetic resonance imaging (MRI) to properly evaluate the Veteran's back condition.  The record indicates that the Veteran was provided with the opportunity to undergo an MRI but due to feelings of claustrophobia, he requested that he be anesthetized prior to the procedure.  Thereafter, when the Veteran was offered an MRI under anesthesia, he declined.

The Veteran was afforded a VA spine examination in connection with the instant claim in September 2008.  He indicated at that time that his low back disability onset gradually and that his current low back symptoms included radiating pain down the left side of his body, stiffness in the lower back, spasms, and headaches.  He rated his constant level of pain as 2/10 and flares to 6-7/10 that occurred approximately once a month; he specifically reported that his pain was often precipitated by walking and necessitating his taking frequent rest breaks.  Sitting for prolonged periods, bending, and lifting heavy objects also resulted in pain.  The Veteran did not report any weakness, swelling, heat, redness, locking, fatigability, or lack of endurance.  He was noted to ambulate independently.  Importantly, the Veteran denied any incapacitating episodes in the past twelve months and denied missing any work due to his low back disability.  He reported subjective feelings of neuropathy.

Upon physical examination, the examiner noted that the Veteran had an even and stable gait and there was no tenderness to palpation of the spine or objective evidence of fatigue, spasms, weakness, or lack of endurance.  The examiner also noted full strength in the lower extremities, normal lower extremity DTRs, a negative straight leg raise on the right and positive straight leg raise on the left, and no atrophy in the limbs.  ROM testing revealed full range of motion with flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Repetitive motion testing ROM was not provided, but the examiner did note that the Veteran's back had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  Imaging studies performed in conjunction with the examination were reviewed and the diagnostic impression at that time was lumbar spondylosis.  Ultimately, the examiner diagnosed the Veteran with congenital scoliosis with progressive degenerative disc disease.

The Veteran was subsequently provided with a peripheral nerves examination in October 2009.  At that time the Veteran reported occasional radiating pain into the toes that he rated as 4-5/10 and flares occurring every few months with pain rated as 8-9/10.  He also reported experiencing lack of endurance and pain with long walking, noting that walking, picking things up, and bending over all caused pain.  He denied any treatment for his pain and also denied weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, incontinence, numbness, and the use of any assistive devices for ambulation.  Upon examination, the examiner indicated that there was no deformity, asymmetry, muscle atrophy, or abnormal weight bearing.  ROM testing revealed full range of motion with flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Repetitive motion testing ROM was not provided, but the examiner did note that there was no objective evidence of fatigue, spasms, weakness or lack of endurance following repetitive use.  The Veteran did report localized tenderness to palpation.  There was evidence of mild thoracic scoliosis, but no guarding.  Neurological testing revealed good muscle tone with full lower extremity strength.  DTRs were normal.  The examiner noted that the Veteran's back had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-ray images were unchanged since the September 2008 examination.  Ultimately, the examiner noted that there was no clinical evidence of left leg radiculopathy and that the private treatment records did not document any appropriate examination or testing to support the diagnosis of pseudoclaudication.

At the January 2010 Board hearing, the Veteran reported modifying his movements and activities due to his constant awareness of his back pain.  He also reported occasional muscle spasms that he described as severe.  Regarding flares, he noted that the weather or increased activity could worsen his pain and that he treated his symptoms with bed rest and over-the-counter pain relievers.  The Veteran indicated that he did not seek medical treatment for his pain during flares due to the distance to the nearest VA medical facility.  The Veteran further reported that a previous VA examiner did not use a goniometer to perform ROM testing.  Finally, the Veteran indicated that while he was self-employed at the time of the examination, he believes his back disability hindered his employment potential. 

The appellant, a registered nurse, submitted a statement in support of the Veteran's appeal in January 2010.  She noted that the Veteran's stamina had decreased in the preceding years due to his back pain and his need for frequent breaks while walking.  As an example, she referenced that walking across a store caused him pain.  She also noted his reports of needle like and burring pain.

Pursuant to the September 2012 Board remand, the Veteran was afforded another back examination in October 2012 at which time he reported radiating pain and a constant pain level of 3/10.  The Veteran described his subjective radicular symptoms as moderate to severe.  Notably, he denied any incapacitating episodes of back pain in the preceding 12 months that required bed rest prescribed by a physician.  Regarding flares, the Veteran reported that they were precipitated by activity and that he experienced pain at a level of 9-10/10 during those flares.  On examination, the Veteran was noted to have a normal gait and did not require any assistive devices for ambulation.  ROM testing revealed flexion to 65 degrees, extension to 25 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 25 degrees; pain was noted in all directions.  Importantly, the examiner specifically noted that the Veteran's ROM did not conform to normal ROM as his was somewhat limited by his body habitus given a body mass index of 36.  There was no additional loss of motion on repetitive motion and the examiner opined that the joint function was additionally limited by pain, but it was not additionally limited by fatigue, weakness, or incoordination.  There was no pain to palpation, guarding, muscle spasm, or atrophy.  Neurological testing revealed full lower extremity strength, normal DTRs, normal sensation to touch, and straight leg raises were negative.  The examiner stated that the Veteran did not have any signs or symptoms of radiculopathy or neurologic abnormalities.  The examiner did indicate a diagnosis of IVDS but found that there had been no incapacitating episodes over the preceding 12 months.

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability is not warranted at any point during the time period under review.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, tingling, and numbness, as well as his descriptions of severely painful flare-ups that cause difficulty when bending forward or walking for prolonged periods.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering functional loss and his subjective complaints, forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, has not been shown such that a higher rating would be warranted under the General Rating Formula.  The Board notes that, at worst, the Veteran's flexion has been limited to 65 degrees and his combined range of motion has been limited to 180 degrees (as calculated from ROM testing during the 2012 examination), with no additional limitation of motion after repetition.  Importantly, the Veteran was noted to have full ROM prior to the October 2012 examination and the 2012 examiner specifically noted that the ROM revealed on testing was partially impaired by the Veteran's body habitus.  Moreover, as there is no objective evidence of ankylosis of the spine at any time during the claim period, a higher evaluation is not warranted on that basis.  The Board acknowledges that the Veteran reported experiencing muscle spasms, and that a 20 percent rating is warranted if muscle spasm or guarding severe enough to result in an abnormal gait is present.  However, the Board finds that the objective medical evidence of record, which consistently documents no muscle spasms and a normal gait, is against increasing the Veteran's disability rating to 20 percent based on the Veteran's subjective reports of muscle spasms.

The Board acknowledges the Veteran's December 2008 statement in which he challenged the adequacy of the September 2008 examination findings and his reports at the January 2010 hearing that a previous VA examiner did not use a goniometer to measure his ROM.  In this regard, he appeared to be challenging both the examiners' medical conclusions following objective testing, with no evidence other than his unsupported allegations that their findings were inaccurate.  However, the Veteran did not provide any evidence to support his assertions.  Upon review of the examination reports of record which are supported by detailed review of the medical evidence of record, the Board finds that the VA examiners conducted complete examinations and provided the relevant and objective evidence necessary to evaluate the Veteran's disability; thus, the Veteran's unsupported challenge to the examinations are insufficient to render the examinations inadequate.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  

Regarding Dr. Russo's February 2009 statement indicating that the Veteran only exhibited lumbar ROM that would be considered 50 percent of normal ROM, it appears that this measurement was provided as an estimate as there are no specific degrees of limitation noted.  Additionally, the Veteran was subsequently noted to exhibit full ROM during the October 2009 examination.  As Dr. Russo did not support his estimate with objective medical evidence and as subsequent VA examiners provided detailed documentation of their findings regarding the Veteran's back disability, the Board affords greater probative value to the VA examination reports than to Dr. Russo's February 2009 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board further notes that an increased rating is not warranted under the IVDS Rating Formula, despite the fact that the Veteran has reported self-prescribed bed rest to treat his back pain.  In this regard, there is no indication that the Veteran has ever been prescribed sustained bed rest by a physician and he denied any such prescription during the 2008, 2009, and 2012 examinations.  As noted above, Note (1) to the IVDS Rating Formula specifically provides that periods of bed rest must be prescribed by a physician.  Accordingly, the application of Diagnostic Code 5243 and the Formula for Rating IVDS Based on Incapacitating Episodes does not provide a basis for the assignment of a higher rating.  38 C.F.R. § 4.71a.  

The Board has also considered whether a separate rating is warranted for an associated neurological disorder, and acknowledges that the Veteran reported back pain that radiated to his left leg.  However, the General Rating Formula specifically contemplates radiating pain.  More importantly, however, extensive neurological testing was conducted during the period on appeal and did not reveal any abnormalities and no such abnormalities were objectively found at that time.  While Dr. Siragusa did opine in August 2008 that the Veteran had pseudoclaudication due to his back disability, the doctor also noted that the Veteran had not undergone neurological testing and seemed to base his diagnosis on the fact that the Veteran's cardiac testing was normal; no rationale for the opinion was provided.  Similarly, Dr. Russo's February 2009 assessment of neurogenic claudication from lumbar stenosis was also made without the benefit of any neurological testing and the Veteran declined to undergo subsequent testing ordered by Dr. Russo's office.  In contrast, an October 2012 EMG study clearly indicates that the Veteran did not have any polyneuropathy, entrapment neuropathy, plexopathy or lumbosacral radiculopathy.  In short, as the evidence of record does not reflect any objective findings of a distinct neurological disability that has been determined to be associated with the Veteran's low back condition, there is no basis for a separate rating for a neurological disability, including radiculopathy.

Finally, the Board notes that the Veteran reported experiencing flares throughout the appeal period and that none of the available medical records contain an estimate as to any additional functional loss during flares.  However, the Veteran only reported an increase in his pain during flares, not additional loss of ROM.  Moreover, any additional loss of ROM during flares would have to be significant to warrant a higher 20 percent rating.  Thus, the Board finds that the evidence of record is sufficient to rate the Veteran's back disability.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's low back disability, and the claim is denied.

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's low back disability.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the Veteran's low back disability, the General Rating Formula for Diseases and Injuries of the Spine reasonably describes his disability level and symptomatology, and provides for higher ratings for more severe symptomatology than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe his low back disability picture.  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

However, to the extent that the appellant has argued that the rating criteria are inadequate to address the Veteran's back symptomatology, the Board notes that the evidence of record does not include indicia of an exceptional or unusual disability picture, including hospitalization for his service-connected low back disability, or marked interference with employment due to his low back.  Accordingly, there is no basis for referral of the claims for extraschedular consideration.

The Board is cognizant of the Court's decision of Johnson  v. McDonald, in which the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nevertheless, the Board finds that the Veteran's service-connected conditions are adequately captured by the currently assigned rating criteria.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.

	B.  Service Connection for a Left Leg Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) .

Turning to the merits of the claim, the appellant contends that the Veteran had a left leg disorder that was caused or aggravated by his service-connected back disability.

After reviewing all of the evidence of record, including the lay statements submitted by the Veteran and the appellant, the Board finds that the most probative evidence indicates that the Veteran did not have a left leg neuropathic disorder and that his diagnosed left leg disability is not related to his service-connected low back disability.  

Initially, the Board notes that an October 2012 examination report does indicate that the Veteran had left knee chondromalacia during the course of the appeal.  As the presence of a current disability has been established, the question becomes whether the Veteran's diagnosed left leg disability is related to his service.  

As there is no contention that symptoms of the Veteran's left knee disability were first experienced by the Veteran in service, or that the Veteran's left leg disability is directly related to service, the Board will focus on the appellant's primary argument that the Veteran's left leg disability was caused or aggravated by his service-connected back disability.

As noted above, the Veteran sought private treatment for left leg and back pain in August 2008 from Dr. Siragusa.  After performing an echocardiogram and treadmill test (both of which were normal), Dr. Siragusa opined that the Veteran's leg pain was pseudoclaudication due to lumbar disc disease.  Dr. Siragusa specifically noted that the Veteran had not undergone any type of neurological examination related to the low back in many years.  

Thereafter, during the September 2008 VA spine examination detailed above, the Veteran reported that his left leg was cast from hip to toe after a motor vehicle accident in 1972 and that he was subsequently placed in traction for 3 weeks and had a pin inserted through his tibia.  He also noted left knee weakness that caused balance problems.  After examining the Veteran and reviewing the medical evidence of record, the examiner indicated that the Veteran's complaint of left leg neurologic symptoms were inconsistent with any nerve spaces documented during the examination and that the Veteran's lumbar spine x-rays did not reveal a spinal condition that would cause radiculopathy; a diagnosis of radiculopathy of the left lower extremity could not be confirmed.  The examiner did state, however, that the Veteran's left leg pain could be a residual of the 1972 car accident.  Ultimately, the examiner stated that the Veteran's left leg complaints were not caused by or related to the Veteran's low back disability.

As noted above, the Veteran also underwent a VA peripheral nerves examination in October 2009.  After reviewing the evidence of record and examining the Veteran, the 2009 examiner indicated that there was no clinical evidence of left leg radiculopathy and that the private treatment records did not document appropriate testing to diagnose pseudoclaudication.  The 2009 examiner also indicated that the Veteran's left leg pain was most likely caused by the post-service car accident in 1972 that was noted during the 2008 examination.  Notably, the examiner stated that there was no evidence that the Veteran's subjective left leg pain was caused or aggravated beyond natural progression by the Veteran's service-connected low back disability.

Pursuant to the September 2012 Board remand, another examination was performed in October 2012.  The 2012 examiner performed a detailed review of the claims file as indicated by the frequent reference to and inclusion of previous treatment records.  The examiner noted that the Veteran had a left leg discrepancy that was likely due to his congenital scoliosis and the fact that he fractured his femur during the 1972 motor vehicle accident.  The examiner noted that EMG testing performed in October 2012 was normal and that there was no evidence of atrophy or claudication on examination.  The examiner further indicated that EMG studies were the most useful tool in confirming the presence of radiculopathy and that despite extensive testing, there was no clinical or diagnostic evidence of any neurologic manifestations secondary to the Veteran's service-connected low back disability.  Ultimately, the examiner stated that objective testing did not reveal any indication of neuropathy or radiculopathy.  

The Veteran also underwent a leg examination in October 2012.  The examiner diagnosed the Veteran with bilateral knee chondromalacia but ultimately opined that the Veteran's bilateral knee condition was not caused by or aggravated beyond normal progression by the Veteran's service-connected low back disability.  In support thereof, the examiner noted that chondromalacia is due to an irritation of the undersurface of the knee cap and that the Veteran's chondromalacia was likely due to chronic friction between the patella and the groove in the femur through which it passes during motion of the knee.  

As has been discussed in great detail above, the most probative evidence of record indicates that the Veteran did not have a left leg neuropathic disability during the appeal.  Specifically, EMG testing performed in October 2012 was normal as was neurologic testing performed during September 2008, October 2009, and October 2012 VA examinations.  While Dr. Siragusa and Dr. Russo both opined that the Veteran had a neuropathic disability related to his back disability, these opinions were not supported by objective testing and both physicians noted the need for further testing related to their diagnoses.  Thus, the Board finds that the Veteran did not have a neurologic disability of the left leg and service connection for that condition is denied.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Although pain radiating to the left leg has been reported, in the absence of proof of a current diagnosis of a left leg neuropathic disability, service connection for a left leg neurologic disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding any relationship between the Veteran's left knee disability and his service-connected low back disability, the Board finds that the opinion of the 2012 VA examiner provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts and provides a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

The appellant has not submitted any medical opinions regarding the etiology of the Veteran's diagnosed left leg disability (i.e. chondromalacia).  While the record does contain letters and opinions from the appellant, Dr. Russo, and Dr. Siragusa, these submissions do not provide any opinion as to whether the Veteran's left knee chondromalacia was due to his low back disability or any incident of service.  Further, while the Veteran contended during his life that his left leg disability was related to service, the diagnosis of neurologic disabilities and chondromalacia and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his left leg disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the October 2012 VA examiner, which duly considered the lay and medical evidence of record, to be significantly more probative than the Veteran's lay assertions.

In short, the most probative evidence of record indicates that the Veteran does not have a neurologic disability of the left leg related to his low back disability.  Moreover, his diagnosed left leg disability was not diagnosed until 2012, many years after service and no medical professional has linked the Veteran's diagnosed left leg disability to any incident of service.  Indeed, there is a medical opinion to the contrary.  

As such, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the appeal is denied.  


ORDER

An evaluation in excess of 10 percent for lumbar strain is denied.

Entitlement to service connection for a left leg disability is denied.





REMAND

The Board notes that the Veteran reported at his January 2010 hearing that he was working as a consultant and that he believed his service-connected back disability impaired his ability to work.  Notably, the Veteran was occasionally noted as being unemployed during the appeal and credibly reported limits on his ability to walk, stand, and sit due to his service-connected back disability.  In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the issue of unemployability has at least been raised such that appropriate VCAA notice and an application form should be provided.

Accordingly, the claim is REMANDED for the following action:

1.  Send the appellant appropriate notice that advises 
her about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask her to fully complete an Application for Increased Compensation based on Unemployability (VA Form  21-8940).

2.  After the development requested above has been completed to the extent possible, the AOJ should review the record and adjudicate the issue of entitlement to       a TDIU due to the Veteran's service-connected disabilities, to include consideration of whether referral on an extraschedular basis is warranted.  If the claim is denied, furnish a supplemental statement of the case and give an appropriate opportunity to respond before the issue is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


